GOLDTHWAITE, J.,
dissenting — I am constrained in this case, to dissent from the opinion just delivered, because, in my judgment, the effect of it is to subvert the salutary rule that a tenant shall not be permitted to controvert the title of his landlord.
-Having regard to our statutes protecting the actual possession, I doubt the propriety of any exception to this rule, even when the title of the landlord is sold by sheriff’s sale, as the tendency of permitting the tenant, in that case, to purchase for himself, is to tempt the fealty which he owes his landlord, and tram one who should be a faithful retainer into a secret enemy; but conceding that as an exception, it does not touch this case. Here, there has been no sale of Randolph’s title, but Beverly’s is the only one with which the purchaser from the sheriff is invested. Beverly’s title is adverse to that of Randolph, and if Carlton had purchased directly from Beverly, no one could properly assert that a title *620so acquired could be interposed to defeat Randolph; and can there be a different rule when the title passes by means of the sheriff, who is the mere legal agent of Beverly? It may be said, that Beverly himself could convey no title to another, but, to test the principle, let it be supposed there was a valid contract, between Randolph and him for the purchase, made previous to the levy of the attachment, but that the deed was either not executed at all, or was so after the levy. What then is the condition of the parties under the operation of the rule declared? It seems to me, that the decision now made, extends the exceptions to the rule so far as to leave it of little value to the landlord.
In my judgment, the result which is attained by the Court is correct, but I think also, that the principle admitted at the close of the opinion governs the entire cause.